ORDER

PER CURIAM.
Keith Costello (Defendant) appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of first-degree murder. Defendant claims the trial court erred in: (1) submitting the State’s proposed instruction on first-degree murder; (2) denying Defendant’s motion for a mistrial based on comments the prosecutor made during voir dire; and (3) denying Defendant’s motion for a mistrial based on comments the prosecutor made during closing argument.
We have reviewed the briefs of the parties and the record on appeal and no error *919of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only-setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).